DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7/29/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al US 6,438,163 B1 in view of Haddad US2006/0274620 A1.
As per claim 19, Raghavan et al  discloses a receiver circuit (100) (Fig. 1A), comprising: an analog-to-digital converter (ADC) (103); a decision feedback equalizer (DFE)  (104) (note at least col. 4, line 39 ad col. 5, lines 43-46) coupled to the ADC (103);  a slicer (105) having an input and an output (see fig. 1A and fig. 3), the input of the slicer coupled to the DFE (104/fig. 3) via an adder (309) and the output of the slicer (105) coupled to an input of the DFE (104)/fig. 3) (see at least signal line (110) and col. 4, lines 39-41);  a processor (109) functionally equivalent to the claimed “active link cable diagnostics (ALCD) circuit” coupled to the DFE (104) and the AGC circuit (108), and configured to determine a cable length based on a gain value provided by the AGC circuit (108) and a coefficient of the DFE (108)(Note at least fig. 1A, 109, fig. 6. Raghavan et al teaches that the automatic gain control (AGC) circuit (108) coupled to the ADC (103), and configured to set an amplitude of an output signal provided by the ADC (103) using block  (101) but does not explicitly teach  the AGC circuit (108) is configured  to set the amplitude of an input signal provided to the ADC(103).
Haddad discloses a receiver (Fig. 1 and Fig. 2) that teaches an AGC circuit  (104/217 ) configured  to set the amplitude of an input signal provided to the ADC(103/203) using PGA (102/201) (see abstract, lines 1-4). Therefore, it would have been obvious to one skill in the art to adjust the amplitude of the signal prior to being digitized as oppose to after in order to reduce processing load of the ADC as the amount of the data to be processed by the ADC would be reduced.
Allowable Subject Matter
Claims 1-18 and 23-26 are allowed.
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record do not teach or fairly suggest, in combination with the other claimed limitations, the limitations of “a multiplexer including: a first input  coupled to the first adder and a second input coupled to the output of the second adder  and an output coupled to the second input of the TED”, recited in claim 1; the limitations “the liming error detector (TED) coupled to the slicer  and configured  to initialize timing  of a sampling  clock provided to the ADC  while initializing the second tap of the DFE and holding the first tap of the DFE at a constant value”, recited in claim 10; the limitations of ”initialing a first tap (tap 1) of the DFE after initialization of the ADC sample timing is complete”, recited in claim 23.
Response to Arguments
Applicant's arguments filed 7/29/22 have been fully considered but they are not persuasive. It alleged that Raghavan, as used by the Office Action, is not believed to include "a slicer having an input and an output, the input of the slicer coupled to the DFE via an adder and the output of the slicer coupled to an input of the DFE”. Page 11 of 14 T92909US01 Examiner disagrees. As set forth above, Raghavan teaches the equalizer (104) as a DFE and a slicer (105) having an input  coupled to the DFE via an adder (309) and the output of the slicer (105) is provided to the DFE via signal line (110). 
Appl. No.:17/401,398 
Response to the Office Action					Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633